Citation Nr: 0406383	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  99-14 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for claimed swollen 
lymph nodes.  

2.  Entitlement to service connection for a rash claimed as 
being a symptom of an undiagnosed illness.  

3.  Entitlement to service connection for headaches claimed 
as being a symptom of an undiagnosed illness.  

4.  Entitlement to service connection for joint swelling 
claimed as being a symptom of an undiagnosed illness.  

5.  Entitlement to service connection for night sweats 
claimed as being a symptom of an undiagnosed illness.  

(Claims of entitlement to service connection for diabetes 
mellitus, fatigue, muscle twitches, shortness of breath, 
blurred vision, vomiting and diarrhea will be the subject of 
a later decision.)  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from August 1983 to June 
1987 and from March 1988 to August 1991.  He served in the 
Southwest Asia Theater of operations from November 23, 1990, 
to April 24, 1991.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
RO.  

In November 2000, the Board remanded the case to the RO for 
further development and adjudication.  





FINDINGS OF FACT

1.  The veteran is a Persian Gulf veteran, having served in 
the Southwest Asia Theater of operations from November 23, 
1990, to April 24, 1991.  

2.  The veteran is not shown to have currently diagnosed 
swollen lymph nodes related to his service or otherwise due 
to any event in service.  

3.  The veteran is shown to have an intermittent rash that is 
a symptom of an undiagnosed illness, and that has become 
manifest to a degree of at least 10 percent disabling.  

4.  The veteran is shown to have an intermittent headaches 
that are a symptom of an undiagnosed illness, and that have 
become manifest to a degree of at least 10 percent disabling.  

5.  The veteran is shown to have an intermittent joint 
swelling that is a symptom of an undiagnosed illness, and 
that has become manifest to a degree of at least 10 percent 
disabling.  

6.  The veteran's night sweats are a symptom of diagnosed 
(and service-connected) post-traumatic stress disorder 
(PTSD).  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by swollen lymph nodes due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2002).  

2.  By extending the benefit of the doubt to the veteran, his 
symptom of a rash is due to an undiagnosed illness that was 
incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5107(a), 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).  

3.  By extending the benefit of the doubt to the veteran, his 
symptom of headaches is due to an undiagnosed illness that 
was incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).  

4.  By extending the benefit of the doubt to the veteran, his 
symptom of joint pain is due to an undiagnosed illness that 
was incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).   

5.  The veteran is not shown to have a symptom of night 
sweats due to an undiagnosed illness that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Assist and Notify

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), enacted during the course of this appeal, 
essentially eliminate the well-grounded requirement and 
modify VA's duties to notify and assist claimants; however, 
the new law also provides that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. § § 3.159(a)-(c) (2002).  

The relatively new law and regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2002).  

A claimant must submit requested evidence and information 
within one year of the date of the letter notifying the 
claimant of the required evidence and information.  See 
38 U.S.C.A. § 5103(b) (West 2002); see also Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir., May 1, 2003).  

In this case, the RO has considered the claim on appeal 
subsequent to the above-noted change in the law and 
implementing regulations, as reflected by a December 2002 
decision and subsequent Supplemental Statement of the Case 
(SSOC) issued that same month.  

The SSOC contained the pertinent laws and regulations 
governing these claims as well as the reasons for the denial 
of these claims.  The Board is not precluded from proceeding 
to an adjudication of these claims as the requirements of 
such authority have been satisfied.  

Specifically, in addition to the SSOC noted hereinabove, the 
record reflects that the veteran was notified of the dictates 
of the VCAA by the Board remand of November 2000, and in 
February 2002 was sent a letter by the RO, which explained, 
among other things, the VCAA.  

In this letter the veteran was notified, essentially, of the 
evidence necessary to substantiate the claims, what evidence 
he was being expected to obtain and submit, and what evidence 
the RO would attempt to obtain/assist in obtaining.  This 
letter also notified of the veteran of what the RO was doing 
by way helping him with his claims.  

As well, the veteran was sent a Statement of the Case in 
April 1999 that also contained the pertinent laws and 
regulations governing these claims as well as the reasons for 
the denial of these claims.  

Hence, the veteran has been provided notice of the 
information and evidence necessary to substantiate the claims 
(see Quartuccio v. Principi, 16 Vet. App. 183 (2002), and he 
has been afforded ample opportunity to submit such 
information and evidence.  

It is noted that, during the course of the appeal, including 
pursuant to the November 2000 Board remand, various pertinent 
VA examinations were accomplished, and additional pertinent 
evidence was associated with the claims folder.  

There is no further action to be undertaken to comply with 
the provisions of the VCAA or implementing regulations.  As 
such, the veteran will not be prejudiced as a result of the 
Board deciding these claims.  


Factual Background

The veteran and his representative contend, in substance, 
that the veteran suffers from swollen lymph nodes, a rash, 
headaches, joint swelling, and night sweats.  They argue that 
these conditions are related to his active military service, 
and that the latter four conditions (i.e. all except for the 
swollen lymph nodes) are the symptoms of undiagnosed 
illnesses.  

The record shows that the veteran served in the Southwest 
Asia theater of operations from November 23, 1990, to April 
24, 1991 during the Persian Gulf War.  It is undisputed that 
he is a "Persian Gulf veteran" as that term is defined by law 
for purposes of entitlement to compensation benefits for 
disability due to undiagnosed illness.  38 U.S.C.A. § 1117(e) 
(West 2002); 38 C.F.R. § 3.317(d) (2002).  Most of the 
veteran's complaints relate to his service in the Persian 
Gulf.  

The veteran's service medical records - for both periods of 
service - are negative for swollen lymph nodes, headaches, 
joint swelling, and night sweats.  On one occasion, in June 
1988, he was treated for acne about the face.  The only 
significant disorder listed on the veteran's separation 
examination report dated in August 1991 is hypertension.  His 
skin and lymphatics, upper extremities, lower extremities, 
and feet were all found to be within normal limits on this 
examination and on separation examination of May 1987.  

The veteran's formal claim for compensation benefits was 
received in December 1996.  The relevant evidence includes 
both private and VA medical records.  A VA examination was 
accomplished in October 1991, the report of which lists the 
veteran's complaints of headaches and a rash.  No objective 
findings were noted in the examination report.  

The records from Bassett Healthcare indicate that in December 
1994 the veteran presented to an Endocrine Clinic with 
various complaints, to include night sweats with an 
accompanying rash.  Physical examination revealed that the 
veteran's neck was supple, with no goiter, masses, or bruits.  
Clinic notes from this facility dated in January 1995 reflect 
that the veteran indicated that he had attacks of palpations 
with related feelings of fright and sweating.  The palpations 
were felt to be related to reactive hypoglycemia (the veteran 
suffers from diabetes mellitus).  

A VA outpatient treatment record dated in March 1995 reflects 
that the veteran presented with erythema and scaling skin 
about the hands, and was diagnosed with dermatitis. 

A VA examination was accomplished in August 1997, the report 
of which reflects that the veteran related that his hands and 
feet tended to swell once or twice a week, that his feet 
become painful when walks, and that during such bouts of 
swelling he is unable to remove rings from his fingers.  He 
related that he experiences occasional night sweats, and also 
described a rash that occurs intermittently about his hands 
and lower extremities, which he related to exposure to water 
and excessive sweating.  

The veteran further noted that a few years earlier he carried 
a diagnosis of swollen lymph glands in his neck but that this 
was no longer a problem.   

The report of another VA examination, accomplished in 
September 1997, reflects that the veteran complained of 
aching knuckles and intermittent hand swelling, among other 
things.  Physical examination did not reveal hand swelling.  

The report of an October 1997 VA neurologic examination 
reflects the veteran's complaints of headaches occurring once 
every other week.  He described two types of headaches, one 
of which began in 1991 when he returned from the Persian 
Gulf.  Neurological examination was essentially normal, and 
the veteran was assessed with a history consistent with 
tension type headaches of no specific etiology.  

Another VA neurologic examination was also accomplished in 
September 2002.  During this examination the veteran provided 
a history of headaches described as dull and located in the 
temporal region prior to 1990, noting that from 1990 the 
headaches changed and were manifested by pressure behind his 
eyes with constant pain starting from the back of the head 
and above the ears.  He noted that he experienced these 
headaches about twice a month, that they lasted about an 
hour, and that light bothered him.  Neurological evaluation 
was essentially normal, and the veteran was diagnosed with 
chronic daily headaches.  

The examiner commented that while it was likely that the 
veteran had migraine headaches before the Persian Gulf War, 
the symptoms suggested since 1990 were different and somewhat 
atypical of migraine headaches.  The examiner stated that the 
veteran has clearly had chronic headaches since 1990, and 
that it was impossible to relate these headaches to the 
migraine headaches or to an undiagnosed illness.  

A VA "joints" examination was accomplished in September 
2002, the report of which reflects that the veteran 
complained of swelling of the hands and ankles, which was not 
indicated on physical examination.  The examiner noted that 
the examination was conducted during a period of quiescent 
symptoms but that the symptoms elicited by the veteran were 
compatible with the diagnosis.  

A VA "intestines" examination was accomplished in September 
2002.  The report of this examination reflects that the 
veteran stated that he has suffered from intermittent rashes 
about the hands and feet since 1990, and that they last from 
two to seven days.  The veteran also noted that joint 
swelling involving the hands and feet occur every few weeks 
and last twenty-four hours.  Neither rashes nor swelling were 
present during the examination.  

During this examination the veteran further related that he 
still experiences headaches every couple of months and night 
sweats every few weeks.  The examiner noted that there was no 
history of fever or chills associated with the night sweats.  

On examination, minimal scaling on the left palm was noted, 
the veteran noting that the rash was intermittent and not 
active at the time.  In addition, no joint swelling or 
inflammation was found on examination.  The veteran was 
assessed with nonspecific multiple symptoms.  

The examiner noted that given the history provided, many of 
the symptoms were intermittent and not present on examination 
at the time, and that she could not attribute them to a 
clinically diagnosed illness, nor was there affirmative 
evidence that these symptoms were the manifestations of a 
undiagnosed illness incurred during service during the 
Persian Gulf War.  

Finally, in January 2003 a VA psychiatric examination was 
accomplished in conjunction with a claim of service 
connection for PTSD.  The examiner diagnosed the veteran with 
PTSD and stated that the manifestations of the disorder 
included recurring nightmares with severe night sweats.  

In an April 2003 decision, the RO established service 
connection for PTSD  and assigned a 30 percent evaluation for 
the disorder.  


Law and Analysis

Again, the veteran and his representative contend, in 
essence, that the veteran suffers from swollen lymph nodes, a 
rash, headaches, joint swelling, and night sweats and that 
these conditions are related to his active military service, 
the latter four conditions being symptoms of undiagnosed 
illnesses.

Generally, to establish service connection for a claimed 
disability on a direct basis, the facts, as shown by the 
evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if preexisting active service, was 
aggravated therein.  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).  

With respect to claims of service connection for disabilities 
due to undiagnosed illness, the Board observes that on 
November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446.  That 
statute, in part, added a new section 1117 to Title 38, 
United States Code.  Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.  

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  

In the original version of 38 C.F.R. § 3.317, the presumptive 
period during which a veteran had to experience 
manifestations of a chronic disability was two years after 
the date on which he/she last performed active service in the 
Southwest Asia theater of operations during the Gulf War.  

In April 1997, VA published an interim rule that extended the 
presumptive period to December 31, 2001.  This extension of 
the presumptive period was adopted as a final rule in March 
1998, and on October 21, 1998, Public Law 105-277, 
§1602(a)(1) added 38 U.S.C.A. § 1118, which codified the 
presumption of service connection for an undiagnosed illness.  

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001, with the comment 
period to end January 8, 2002.  

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001" 
(hereafter the VEBEA).  This legislation amends various 
provisions of 38 U.S.C.A. §§ 1117, 1118, including a complete 
revision of § 1117(a), which now provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms. 
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) Cardiovascular signs 
or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  The effective dates 
of all of the cited amendments is March 1, 2002.  See 66 Fed. 
Reg. 56,614, 56,615 (Nov. 9, 2001) (to be codified at 38 
C.F.R. § 3.317(a)(1)(i)).


a.  entitlement to service connection for swollen lymph nodes

As noted hereinabove, the veteran's service medical records 
are negative for complaints or treatment of swollen lymph 
nodes.  In addition, the objective medical evidence of record 
does not show that the veteran currently has swollen lymph 
nodes, related to service of otherwise.  

Specifically, a December 1994 record from Bassett Healthcare 
indicated that the veteran's neck was supple, with no goiter, 
masses, or bruits, and during the August 1997 VA examination, 
the veteran related that while he had previously carried a 
"diagnosis" of swollen lymph glands in his neck (which the 
Board points out is not indicated in the record), this was no 
longer a problem.  
 
It is pointed out that the existence of a current disability 
is the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); see Degmetich v. 
Brown, 104 F.3d 1328 (1997).  That said, the evidence simply 
does not demonstrate the veteran carries a diagnosis of 
swollen lymph nodes or a disability manifested by swollen 
lymph nodes.  As such, there is no basis on the current 
record to grant service connection for this claimed 
disability.  The preponderance of the evidence is against 
this claim.  


b.  entitlement to service connection for a rash, headaches, 
and joint swelling, all claimed as being due to an 
undiagnosed illness.

In view of the applicable law and the evidence discussed 
hereinabove, the Board, resolving all doubt in favor of the 
veteran, concludes that it has been sufficiently demonstrated 
that the veteran as likely as not suffers from a rash, 
headaches, and joint swelling due to undiagnosed illnesses.  
38 U.S.C.A. § 1117, 5107 (West 2002); 38 C.F.R. § 3.317 
(2002).  As such, service connection for these chronic 
disabilities must be granted.  

Specifically, the evidence sufficiently demonstrates that the 
veteran suffers from "chronic qualifying disabilities" as 
that term is defined, namely, symptoms - an unexplained rash, 
headaches, joint pain (swelling) - that are manifestations of 
undiagnosed illnesses that became manifest to a degree of 10 
percent or more.  

More specifically, the evidence sufficiently demonstrates 
(again, when resolving doubt) that the veteran suffers from 
headaches with characteristic prostrating attacks averaging 
one in two months over the last several months (which would 
warrant a compensable evaluation under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100); that the rash described by the veteran 
has met, at some point during the applicable time period, the 
qualifications for a 10 percent evaluation under the 
applicable code (see, for example, 38 C.F.R. § 4.118, 
Diagnostic Code 7806); and that joint swelling is compensably 
disabling under analogous Diagnostic Codes (see, for example, 
38 C.F.R. § 4.71a, 5025).  

As such, service connection for each qualifying disability is 
warranted.  


c.  entitlement to service connection for night sweats due to 
an undiagnosed illness.

Taking into account the relevant evidence discussed 
hereinabove, the Board finds that service connection is not 
warranted for night sweats due to an undiagnosed illness.  
Specifically, the evidence - particularly the January 2003 VA 
examination report - indicates that the veteran has been 
diagnosed as having PTSD manifested by, among other things, 
severe night sweats, and service connection has been 
established for this psychiatric disorder.  

Thus, the veteran's claim concerning service connection for 
night sweats as a qualifying chronic disability (as signs or 
symptoms of an undiagnosed illness) must be denied.  The 
preponderance of the evidence is against this claim.   




ORDER

Service connection for swollen lymph nodes is denied.  

Service connection for a rash as due to undiagnosed illness 
is granted.  

Service connection for headaches as due to undiagnosed 
illness is granted.  

Service connection for joint swelling as due to undiagnosed 
illness is granted.  

Service connection for night sweats as due to undiagnosed 
illness is denied.    


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

